Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Applicants' response to the Non-Final Office Action mailed 28 September 2021, has been entered and the Remarks therein, filed 18 May 2022, are fully considered here.

Status of Claims
	Claims 17-22 are pending.
	Claims 17-22 are allowed.
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rafael Rodriguez, FERRAIUOLI  LLC, on 18 July 2022.  The authorization was given without traverse.


The application has been amended as follows:
In the Claims:
	Claim 17, lines 5-6, replace “pipes, a plurality” with –pipes, and a plurality--;
	Claim 17, lines 6-7, replace “pipes, a fresh” with –pipes; a fresh--;
	Claim 17, lines 11-12, replace “pump, a filter” with --pump, and a filter--;
	Claim 17, lines 12-13, replace “pump, a nutrient” with --pump; a nutrient--;
	Claim 17, lines 17-18, replace “intake, the supply reservoir water intake connected” with --intake, wherein the supply reservoir water intake is connected--;
	Claim 17, lines 20-21, replace “pump, a plurality” with --pump, and a plurality--;
	Claim 17, lines 22-23, replace “pump, at least a first” with --pump; at least a 
first--;
	Claim 17, lines 30-31, replace “collection tank, a first inoculated” with --collection tank, and a first inoculated--;
	Claim 17, lines 40-41, replace “collection tank, a second inoculated” with 
--collection tank, and a second inoculated--;
	Claim 17, lines 47-48, replace “medium, each of the plurality of separate cultivation photobioreactors configured” with --medium, wherein each of the plurality of separate cultivation photobioreactors is configured--;
	Claim 17, lines 50-51, replace “gas to individual ones of the cultivation photobioreactors” with --gas to each of the plurality of separate cultivation photobioreactors--;
	Claim 17, line 51, replace “a given photobioreactor” with --each of the plurality of separate cultivation photobioreactors--;
Claim 17, line 56, delete the word "given";
Claim 17, line 58, delete the word “given”;
Claim 17, line 60, delete the word “given”;
Claim 17, line 61, replace “that given cell” with --the cell--;
Claim 17, line 62, replace “to the given cell” with --of the cell--;
Claim 17, line 62, replace “two cells” with --two adjacent cells--;
Claim 17, lines 65-66, replace “respectively, a plurality” with --respectively; and a plurality--;
Claim 21, line 3, replace “photobioreactors, wherein” with --photobioreactors, and wherein--;

Examiner’s Comment
Drawings
The drawings received on 23 December 2013 and 25 August 2015 were accepted in the Non-Final Office Action mailed 02 October 2015.

Reasons for Allowance
Specification
The objection to the specification, for failing to provide proper antecedent basis for the claimed subject matter, in the Non-Final Office Action mailed 28 September 2021, is withdrawn in view of Applicants' amendment received 18 May 2022, in which marked up and clean copies of the amended, substituted specification were submitted.

35 U.S.C. §112
35 U.S.C. §112(b)
The rejection of Claims 17-22 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 28 September 2021, is withdrawn in view of Applicants’ argument and/or amendment received 18 May 2022, in which the cited claims were amended.
	
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631